DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement submitted on 05/11/22 have been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-9, 13-14 and 16-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenny (US 20100124203) in view of Jung (US 20120300657).

Regarding claims 1, 14 and 19. Tenny teaches a method for cell management, applied to a terminal (see Figs 2A &2B), comprising:
receiving configuration information (Fig. 2a, step 208; signal condition thresholds) sent by a network-side device (see Fig. 1 serving access point 104), wherein the configuration information comprises trigger conditions (the threshold information) for triggering a cell management operation ([0039] As represented by block 208, an access terminal receives the threshold information sent by its serving access point. Thus, the access terminal may have a specific threshold to be used when analyzing signals from a specific one of the neighbor access points of that access terminal);
performing a measurement operation corresponding to a target trigger condition (signal condition threshold) on a target measurement object (target cell), to obtain a measurement result (see Fig. 2B; Steps 212-214; “[0043] As represented by block 214, the access terminal may determine whether to declare RLF based on the signal condition threshold(s) received at block 208 and one or more received signals (e.g., as received at block 212). For example, for each target access point, the access terminal may compare an appropriate signal condition threshold (e.g., cell-specific, cell set-specific, or specific to all targets) with a measured quantity derived from a signal from that target access point.”); and
performing a management operation on a target cell, in a case that the measurement result satisfies the target trigger condition (Fig. 2B; steps 216-220 if the measurement result satisfies a condition, then the operation of handover of a cell is initiated.“ [0045] a signal condition threshold may be used ..(e.g., how aggressively handover is performed) may depend on whether the signal from a potential target exceeds a threshold. [0046] ..block 216, the access terminal may send a message indicative of the RLF condition to the serving access point...The access terminal may send such information in a measurement report or some other suitable message. The notification message may then be received by the serving access point as represented by block 218.. [0047] block 220, the access terminal may initiate mobility (e.g., handover) based on the declaration of RLF..directed toward a specific target access point..the access terminal may select a target access point for connection reestablishment other than the target access point that caused RLF (e.g., the target that had a received signal strength higher than the signal condition threshold.”), 
However, Tenny does not explicitly teach that the measurement configuration comprises a measurement object and wherein the target measurement object is any one of the measurement objects comprised in the configuration information and a target condition is associated with the target measurement object. 
obtaining indication information for indicating whether to report the measurement result; in a case that the indication information indicates to report the measurement result, reporting the measurement result; and in a case that the indication information indicates not to report the measurement result, skipping reporting the measurement result.
In an analogous art, Jung teaches teach that the measurement configuration comprises a measurement object and wherein the target measurement object is any one of the measurement objects comprised in the configuration information ([0098] “A measurement configuration message may have measurement objects”), 
and a target condition (a reporting condition/reference) is associated with the target measurement object (“[0105] A measurement identity 3 connects an inter-frequency measurement object 1 and a reporting configuration 3 with each other. If a measurement result on the inter-frequency measurement object 1 meets a reporting condition contained in the reporting configuration 1, a user equipment reports a measurement result to a network.”)
obtaining indication information for indicating whether to report the measurement result (Steps 910, 1010,1410 or 1510; Receiving the measurement configuration information; [0114] The measurement reporting information includes the following information. [0115] (1) Measurement identity information: This information is a measurement identity associated with a reporting configuration by which a reporting reference is met); 

in a case that the indication information indicates to report the measurement result, reporting the measurement result ([0113] “the user equipment evaluates whether the result meets the measurement reporting condition based on the reporting configuration included in the measurement configuration. As a result of the evaluation, if the reporting reference included in the reporting configuration is met, the user equipment sends a measurement reporting message including the measurement reporting information to a network”; [0133] “if a measurement value of the measured cell meets a reporting reference for a measurement reporting configuration associated with the frequency, the user equipment transmits a measurement report including the measurement value of the cell meeting the reporting reference to a network”); and 
in a case that the indication information indicates not to report the measurement result, skipping reporting the measurement result ([0158] “although the cell 1 becomes the measurement object, it is unable to meet the measurement reporting reference. In this case, since the cell 1 is unable to meet the reporting reference as well, the user equipment does not make a measurement report”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Tenny’s teaching of measurement configuration to also include Jung’s teaching of including the measurement object and a target condition is associated with the target measurement object to further customize specifics of the measurement to achieve a more tailored and more useful measurement result.
Similarly, claims 9, 17 and 20 has similar limitations as claim 1. Thus claims 9, 17 and 20 are rejected for the same reasons as claim 1.  Jung further teaches sending configuration information to a terminal, wherein the configuration information comprises trigger conditions for triggering a cell management operation and measurement objects (Jung teaches sending the measurement by the BS and receiving by the UE see Step S910, S1010, S1510).

Regarding claims 3 and 16, Tenny, Jung teach according to claim 1, wherein the indication information is used to indicate whether to report a measurement result satisfying a trigger condition (Jung [0133] “The object of the command for restricting the measurement evaluation objects to the specific cells is to prevent a measurement value of a cell, which is not configurable by the user equipment, from triggering a measurement reporting.” [0144] The user equipment receives a measurement configuration message including a measurement restriction command from the serving cell base station [S1520]. [0145] In this case, the measurement restriction command may include a command for restricting measurement evaluation objects for a measurement reporting. Referring to FIG. 15, the measurement restriction command may include the command for restricting the measurement evaluation objects to the cells corresponding to the frequency 1 only)
in a case that the indication information indicates that the measurement result does not satisfy the trigger condition (reporting reference), skipping reporting the measurement result (Jung “[0150] Although the cell 1 is the cell included in the cell list by meeting the measurement restriction command, since the cell 1 does not meet the reporting reference, the cell 1 is not included in the measurement evaluation objects. Therefore, the user equipment does not make a measurement reporting”); and 
in a case the indication information indicates that the measurement result satisfies the trigger condition and the indication information indicates to report the measurement result (reporting reference), reporting the measurement result satisfying the trigger condition ([0150] “the user equipment transmits the measurement report of the cells that met the reporting reference included in the measurement configuration information only”; [0133]).

Regarding claims 5, Tenny and Jung teach according to claim 2, wherein the indication information is configured by the network-side device (Jung teaches the measurement configuration is from a BS, see Step 910 Fig. 9) or specified by a protocol.

Regarding claims 6, Tenny and Jung teach according to claim 1, wherein the configuration information further comprises information about an association between the trigger condition and the measurement object (Jung “[0105] A measurement identity 3 connects an inter-frequency measurement object 1 and a reporting configuration 3 with each other. If a measurement result on the inter-frequency measurement object 1 meets a reporting condition contained in the reporting configuration 1, a user equipment reports a measurement result to a network.”)

Regarding claim 7, Tenny and Jung teach according to claim 1, wherein the configuration information further comprises management information corresponding to the target trigger condition, and the performing a management operation on a target cell comprises: performing a management operation corresponding to the management information on the target cell (Tenny; Fig. 2B; steps 216-220 if the measurement result satisfies a condition, then the operation of handover of a cell is initiated.“ [0045] a signal condition threshold may be used ..(e.g., how aggressively handover is performed) may depend on whether the signal from a potential target exceeds a threshold. [0046] ..block 216, the access terminal may send a message indicative of the RLF condition to the serving access point...The access terminal may send such information in a measurement report or some other suitable message. The notification message may then be received by the serving access point as represented by block 218.. [0047] block 220, the access terminal may initiate mobility (e.g., handover) based on the declaration of RLF..directed toward a specific target access point..the access terminal may select a target access point for connection reestablishment other than the target access point that caused RLF (e.g., the target that had a received signal strength higher than the signal condition threshold.”; Jung “[0150] “the user equipment transmits the measurement report of the cells that met the reporting reference included in the measurement configuration information only. Although the cell 1 is the cell included in the cell list by meeting the measurement restriction command, since the cell 1 does not meet the reporting reference, the cell 1 is not included in the measurement evaluation objects.”)

Regarding claims 8 and 13, Tenny and Jung teach according to claim 1, wherein the configuration information comprises a cell list, and the measurement objects comprised in the configuration information comprise cells in the cell list (Jung [0119] “The user equipment receives a measurement configuration containing a command for restricting measurement evaluation objects to specific cells”).

Regarding claims 12, Tenny and Jung teach according to claim 1 wherein the configuration information further comprises information about an association between the trigger condition (reporting reference) and the measurement object (measurement object) (Jung “[0102] In the example shown in FIG. 11, a measurement identity 1 connects an intra-frequency measurement object and a reporting configuration 1 with each other. In this case, a user equipment performs an intra frequency measurement and the reporting configuration 1 is used to determine a reference and reporting type of a measurement result reporting” “[0114] The measurement reporting information includes the following information. [0115] (1) Measurement identity information: This information is a measurement identity associated with a reporting configuration by which a reporting reference is met”).

Regarding claims 4 and 11, Tenny and Jung teach according to claim 3, wherein the configuration information further comprises management information (measurement restriction command) corresponding to the target trigger condition (Jung; S1410 and S1440), and the indication information is used to indicate whether to report a measurement result satisfying the target trigger condition in a case in which the management operation is a management operation corresponding to the management information;
wherein the step of in the case the indication information indicates that the measurement result satisfies the trigger condition and the indication information indicates to report the measurement result, reporting the measurement result comprises (Jung [0113] “the user equipment evaluates whether the result meets the measurement reporting condition based on the reporting configuration included in the measurement configuration. As a result of the evaluation, if the reporting reference included in the reporting configuration is met, the user equipment sends a measurement reporting message including the measurement reporting information to a network”; [0133] “if a measurement value of the measured cell meets a reporting reference for a measurement reporting configuration associated with the frequency, the user equipment transmits a measurement report including the measurement value of the cell meeting the reporting reference to a network”; ([0150] “the user equipment transmits the measurement report of the cells that met the reporting reference included in the measurement configuration information only”; [0133]). 
if the indication information indicates to report the measurement result satisfying the target trigger condition in the case that the management operation is the management operation corresponding to the management information, reporting the measurement result satisfying the target trigger condition. (The examiner notes this limitation is a contingent limitation and is optional because when the “if” condition is not true, this step is not performed. See MPEP2111.04. Nonetheless this limitation is also; Jung teaches [0113] “the user equipment evaluates whether the result meets the measurement reporting condition based on the reporting configuration included in the measurement configuration. As a result of the evaluation, if the reporting reference included in the reporting configuration is met, the user equipment sends a measurement reporting message including the measurement reporting information to a network”; [0133] “if a measurement value of the measured cell meets a reporting reference for a measurement reporting configuration associated with the frequency, the user equipment transmits a measurement report including the measurement value of the cell meeting the reporting reference to a network”; “[0150] “the user equipment transmits the measurement report of the cells that met the reporting reference included in the measurement configuration information only. Although the cell 1 is the cell included in the cell list by meeting the measurement restriction command, since the cell 1 does not meet the reporting reference, the cell 1 is not included in the measurement evaluation objects”;  [0133]).

Regarding claim 18, Tenny and Jung teach according to claim 17, wherein the method further comprises: sending indication information to the terminal, to indicate whether to report a measurement result (Jung S1410, S1510; sending the “configuration information”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-14 and 16-20 have been considered but are moot because the new ground of rejection.
Applicant argues that Jung fails to disclose the newly recited limitation
“because Jung discloses, at cited paragraph [0015], that "a measurement identity 3 connects an inter- frequency measurement object 1 and a reporting configuration 3 with each other. If a measurement result on the inter-frequency measurement object 1 meets a reporting condition contained in the reporting configuration 1, a user equipment reports a measurement result to a network." According to Jung, the UE must send the measurement when the measurement result meets the reporting condition, which may cause unintended signaling overheads.” 
The examiner respectfully disagrees. 
As addressed above, Jung teaches 
obtaining indication information for indicating whether to report the measurement result (Steps 910, 1010,1410 or 1510; Receiving the measurement configuration information; [0114] The measurement reporting information includes the following information. [0115] (1) Measurement identity information: This information is a measurement identity associated with a reporting configuration by which a reporting reference is met); 

in a case that the indication information indicates to report the measurement result, reporting the measurement result ([0113] “the user equipment evaluates whether the result meets the measurement reporting condition based on the reporting configuration included in the measurement configuration. As a result of the evaluation, if the reporting reference included in the reporting configuration is met, the user equipment sends a measurement reporting message including the measurement reporting information to a network”; [0133] “if a measurement value of the measured cell meets a reporting reference for a measurement reporting configuration associated with the frequency, the user equipment transmits a measurement report including the measurement value of the cell meeting the reporting reference to a network”); and 
in a case that the indication information indicates not to report the measurement result, skipping reporting the measurement result ([0158] “although the cell 1 becomes the measurement object, it is unable to meet the measurement reporting reference. In this case, since the cell 1 is unable to meet the reporting reference as well, the user equipment does not make a measurement report”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dung  Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646